DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.    Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida et al.  (US 2021/00554781).
[Claim 1] Regarding claim 1, Nishida discloses a hybrid drive system, comprising: an opposed-piston, internal-combustion engine (1) comprising at least one cylinder (See FIG 2) , and a pair of pistons (22) disposed in a bore of the cylinder for opposed sliding movement therein (See FIG 2); a power transducer device (Motor 2, generates current in conjunction with PCU 7 and is discussed in paragraph [0025] to convert voltage) coupled to be driven by the engine (1); and a hybrid powertrain system configured to receive power from the power transducer device (Motor 9 and Battery 8 receive the current produced by motor 2).

    PNG
    media_image1.png
    917
    649
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2, Nishida discloses the hybrid drive system of claim 1, in which the hybrid powertrain system comprises a first electric motor/generator device (9) and the power transducer device comprises a second electric motor/generator device (2).
[Claim 3] Regarding claim 3, Nishida discloses the hybrid drive system of claim 2, in which the engine comprises a first crankshaft (31) a second crankshaft (32) and a mechanical connection (53) interlinking the first crankshaft and the second crankshaft (See FIGS 2 and 4) and a motor shaft of the second electric motor/generator device (Motors11-12 are coupled via shaft to one of the first crankshaft (31) the second crankshaft (32) and the mechanical connection (53).
[Claim 6] Regarding claim 6, Nishida discloses the hybrid drive system of claim 2, in which the engine further comprises a mechanical connection (53) interlinking the first crankshaft (31) and the second crankshaft (32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 14-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2021/00554781) in view of Shimizu (US PG Pub 2008/023238).
 [Claim 14] Regarding claim 14, Nishida discloses a range-extended drive system, comprising: and an opposed-piston, internal combustion engine (1) with two crankshafts (31-32).
-However, it fails to disclose a driveshaft and an electric driving device configured to provide mechanical torque and rotation to the driveshaft.
-Nevertheless, Shimizu discloses a pair of motors (MG1 and MG2) that selectively provide mechanical energy to a driveshaft in FIG 11).
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Nishida to have a mechanical connection between the generator-motor 2 and drive motor 9 as taught by Shimizu in order to increase the utility and number of applicable vehicle applications thatcan employ the energy management system.
-Regarding the limitations: the engine configured to provide electrical energy for the electric driving device to an electrical energy-accumulating device (Nishida, FIG 1, illustrates the engine 1 driving the motor 2 and selectively charging battery 8) configured to supply power to the electric driving device (Batteries accumulate energy and selectively distribute the energy).
 [Claim 15] Regarding claim 15, Nishida/Shimizu disclose the range-extended drive system of claim 14, wherein the opposed-piston, internal combustion engine (1) comprises: at least one motor/generator (Nishida, motors 2, 11 and 12) adapted to convert mechanical rotation of the crankshafts to electrical power (See Nishida schematic in FIG 1).
 [Claim 17] Regarding claim 17, Nishida/Shimizu disclose the range-extended drive system of claim 14, wherein the opposed-piston engine comprises a motor/generator (Nishida, motor 11) coupled to a first crankshaft (Nishida, crankshaft 31) a motor/generator (Nishida, motor 12) coupled to a second crankshaft (Nishida, crankshaft 32) of the two crankshafts, a cylinder, and a pair of pistons disposed for opposed movement in the cylinder (See Nishida, FIGS 2 and 4 showing the engine components).

    PNG
    media_image2.png
    844
    670
    media_image2.png
    Greyscale

[Claim 18] Regarding claim 18, Nishida/Shimizu disclose a hybrid drive system, comprising: a driveshaft (FIG 2); an electrical hybrid powertrain to provide mechanical torque and rotation to the driveshaft (Nishida, FIG 2, engine 1 drives motor 2); and, an opposed-piston, internal combustion engine (1) comprising a first crankshaft (31) and a second crankshaft (32) and configured to generate electrical power for the hybrid powertrain system (The engine of Nishida drives motor 2 which generates current and fed to the PCU 7 which selectively distributes and converts to drive motor 9 or battery 8). 
 [Claim 19] Regarding claim 19, Nishida/Shimizu disclose the hybrid drive system of claim 18, wherein the opposed- piston, internal combustion engine device comprises a gear train (Nishida, linkage 53) linking the first crankshaft with the second crankshaft, and an electrical power transducer device operated by mechanical power transmitted from the gear train (Nishida, motor 2 is driven by engine 1 and creates current and which is managed and converted by PCU 7, disclosed in Nishida, paragraph [0025] to drive motor 9 or battery 8).
[Claim 20] Regarding claim 20, Nishida/Shimizu disclose the hybrid drive system of claim 18, wherein the engine device (1) comprises an electrical power transducer device operated by mechanical power transmitted from the first crankshaft and the second crankshaft (Nishida, motor 2 is driven by engine 1 and creates current and which is managed and converted by PCU 7 as disclosed in Nishida, paragraph [0025] to drive motor 9 or battery 8).
[Claim 21] Regarding claim 21, Nishida/Shimizu disclose the hybrid drive system of claim 18, wherein the engine device (1) comprises an electrical motor/generator device (11) operated by mechanical power transmitted from the first crankshaft (31), and an electrical motor/generator device (12) operated by mechanical power transmitted from the second crankshaft (32). 
Allowable Subject Matter
1.	Claims 4-5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 7-13 are allowable. Nishida (US PG Pub 2021/0054781) and the prior art of record fail to disclose inter alia, a hybrid drive system, comprising: an opposed-piston, internal-combustion engine comprising two crankshafts, at least one cylinder, a pair of pistons disposed in a bore of the cylinder for opposed sliding movement in the bore; a first power transducer with a motor shaft coupled to provide mechanical torque and rotation to a driveshaft; a second power transducer adapted to convert mechanical rotation of the crankshafts to power and a power storage device coupled to receive and store power from the second power transducer and to provide stored power to the first power transducer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614